Name: Commission Regulation (EEC) No 336/86 of 14 February 1986 fixing the amount of the aid for peas, field beans and sweet lupins used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 2 . 86 Official Journal of the European Communities No L 40/21 COMMISSION REGULATION (EEC) No 336/86 of 14 February 1986 fixing the amount of the aid for peas , field beans and sweet lupins used in the feeding of animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as amended by Regulation (EEC) No 3814/85 (4), and in particular Article 24(1 ) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No 3747/85 (*), as last amended by Regulation (EEC) No 214/86 (6) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3747/85 and in Article 105 of the Act of Accession of Greece to the information at present available to the Commission that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 16 February 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 151 , 10 . 6 . 1985, p. 7 . (3) OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 368 , 31 . 12 . 1985, p. 9 . 0 OJ No L 356, 31 . 12. 1985, p. 32 . (6) OJ No L 27, 1 . 2 . 1986, p. 28 . No L 40/22 Official Journal of the European Communities 15 . 2 . 86 ANNEX to Commission Regulation of 14 February 1986 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 16 February 1986 (ECU/100 kg) Month of identification Peas and field beans Sweet lupins February 1986 March 1986 April 1986 May 1986 June 1986 July 1986 August 1986 1 5,026 (') 1 5,026 (') 15,049 (') 1 5,049 (') 15,049 (') 1 3,969 (2) 13,969 (2) 17,160 17,160 17,191 17,191 17,191 17,191 (2) 17,191 (2) (') Should a certificate of purchase at the minimum price include the terms : The contract does not provide for any price adjustment in respect of the following quantity : . . the amount of the aid shall be equal to 13,946 ECU per 100 kilograms in respect of the quantity concerned. (2) Dependent on the initial activating price for the aid that is set for the 1986/87 marketing year.